DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/6/2022, with respect to the rejections of claims 1 and 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration (newly discovered reference), a new ground(s) of rejection is made in view of Robinson US 2008/0145090 A1 (hereinafter “Robinson”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson.
Regarding claim 1, Robinson, with reference to FIG. 3, teaches a method comprising: 
receiving, at an image rendering device (100), a print command (print request, [0044]) comprising print data usable by the image rendering device to form markings on a medium; 
determining, based on the print data (prior to before image formation), a density of the to be formed markings, (refer to [0008], [0041]); 
estimating, based on the density of the to be formed markings, a thickness that the medium will have upon forming the markings on the medium ([0020] and [0021]); and 
executing the print command based on the estimated thickness (refer to [0010], [0011], [0051]).
	Robinson does not explicitly teach wherein the density of the to be formed markings is determined based on a number of ink droplets to be ejected from the image rendering device onto the medium.  Robinson only mentions amount of toner is used for estimating a thickness of the medium.  However, it’s commonly known (examiner takes official notice) and also mentioned in paragraphs [0002] and [0008] of Robinson that ink and toner were art-recognized equivalents.  Therefore, one of ordinary skill in the art would have found it obvious to substitute amount of toner for number of ink droplets.
	Regarding claim 4, wherein the method further comprises: 
determining a stack height (by sensing, refer to [0016], [0032], [0037], [0069] of media present on an output tray (200, 300, 400) of the image rendering device; and 
controlling the execution of the print command based on the determined stack height ([0051]).
Regarding claim 6, refer to rejection of claim 1 as a guide, Robinson teaches an image rendering device (printer) and a driver engine and control engine (600) but does not explicitly teach a driver engine and a control engine as separate parts.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to divide the functions of Robinson’s control unit into separate parts as claimed, since it has been held that constructing a formerly integral structure in various elements (a controller in two separate controllers that perform individual functions) involves only routine skill in the art. 
Regarding claim 10, Robinson teaches wherein the control engine is to generate a notification (by 650) when the print command is not executed ([0050], [0051]).
Regarding claim 16, further comprising delaying execution (“suspending processing the image forming operation”, refer to claim 13 of Robinson) of the print command when media for the print command will have a combined thickness, when the markings are formed, that exceeds a capacity of an output tray.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Matos et al. US 2014/0084536 A1 (hereinafter “Matos’”).
Regarding claim 7, Robinson fails to explicitly teach wherein the control engine is coupled to: an emitter to emit a radiation; and a receiver to detect the radiation emitted by the emitter, the emitter and the receiver being placed on either side of the output tray on of the image rendering device.
Matos, with reference to FIG. 3, teaches the known concept of using an emitter
and receiver to determine the height of a stack of sheets on a tray. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Robinson’s stack height sensing means (sensing as mentioned in rejection of claim 4) with the emitter and receiver of Matos in order to achieve the predictable result of determining a height of a stack or available capacity of an output tray.
Allowable Subject Matter
Claims 11-15 are allowed.
Claims 2, 3, 5, 8, 9 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653